DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant's preliminary amendment submitted 19 July 2018 has been received, & its contents have been carefully considered.  As a result, Claims 1-16 are pending for review.
Specification
The disclosure is objected to because of the following informalities:
The specification contains numerous grammatical errors, examples of which are as follows (line numbers are as shown in the submitted specification):
P. 1, Ln. 8: “in-efficient” should be “inefficient”;
P. 2, Ln. 31: “a first pressure sensor in air supply line” should be “a first pressure sensor in [‘a’ or ‘the’] air supply line”;
P. 3:
Ln. 1-2: “are fed to microprocessor” should be “are fed to [‘a’ or ‘the’] microprocessor”;
Ln. 6: “microprocessor compares” should be “[‘a’ or ‘the’] microprocessor compares”; &
Ln. 15: “of a flare which” should be “of a flare, which”.
Lines 2-5 of Page 5 are unclear.  The phrase “has a fixed limit” is ambiguous.  It is unclear to what the fixed limit refers.
Appropriate correction is required.
Claim Objections
Claims 2-16 are objected to because of the following informalities:
In Each of Claims 2-14, Line 1: “A method” should be “The method”;
In Claim 7, Line 5: “the number of burners which shall be in operation” appears to be intended as “the number of burners which should be in operation”;
In Claim 15, Line 1: “Apparatus” should be “The apparatus”; &
In Claim 16, Line 1, “an apparatus” should be “the apparatus”.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b), and of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2nd Para.: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 5 & 9 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is insufficient antecedent basis for each of the limitations in the following claims:
Claim 2 recites the limitation “the fuel addition” in Line 2.;
Each of Claims 5 & 6 recites the limitation “said flame detection device” in Line 2; &
Claim 9 recites the limitations “the flue gas temperature” & “the process gas outlet temperature in Lines 2 & 3, respectively.
Note: Claims 5 & 6 appear to be intended as depending from Claim 4.  Further prosecution will be conducted under this assumption.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f) & pre-AIA  35 U.S.C. § 112, sixth paragraph:
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

(6th Para) An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flame detection device” in Claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “said flame detection device” in each of claims 5 & 6, & “means of the position of shut-off valves” in Claim 7.
not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Casey et al., US #2002/155405
[Casey ('405)]

-
Joyce, US #5,984,663
[Joyce ('663)]

-
Meier, US #2005/0048425
[Meier ('425)]

-
Sigafus et al., US #2003/0059730
[Sigafus ('730)]






Claim Rejections Under 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9, 10, 12, 15 & 16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Meier ('425).
In Re Claims 1-3, 9, 10, 12, 15 & 16, Meier ('425) discloses:
Cl. 1: A method for protecting a combustion unit having at least one burner (At least Abstract: Controlling & regulating Burner #5), the method comprising the steps of
a) acquiring a value for the flow of process feeds (Control Information / Burner Power #14),
b) acquiring a value for the flow of fuel (Fuel Quantity #4),
c) acquiring a value for the flow of combustion gas (Air Quantity #3),
d) calculating a value for the provided duty to process, provided by the combustion unit based on inputs comprising the value of step b) (Power Independent Control Variable #11),
e) calculating a value for the maximum allowable duty to process based on input comprising the value of step a), b) and c) (Power Dependent Variable #15),
f) comparing the value of step d) with the value of step e) (At least Abstract: Actual Values #8 are compared to Desired / Expected Values #9 by Controller #10), and
g) generating an alarm state output if the value of step d) exceeds the value of step e) (Control Output Signals #17, 18 are generated in Controller #16 based on Power Dependent Variable #15).
Cl. 15: Apparatus for protecting a combustion unit having at least one burner (Burner #5), said apparatus comprising a computer (At least one of Controllers #10 & 16
a) a value for the flow of process feeds (Control Information / Burner Power #14),
b) a value for the flow of fuel (Fuel Quantity #4) ,
and adapted to calculate a value for the provided duty to process provided by the combustion unit based on the inputs comprising the values of b) (Power Independent Control Variable #11),
the computer is further adapted to calculate a value for the maximum allowable duty to process based on inputs comprising the value of a) and b) (Power Dependent Variable #15),
and adapted to comparing the value for the provided duty to process with the value for the maximum allowable duty to process and generating an alarm state output if the value for the provided duty to process exceeds the value of the maximum allowable duty to process (Control Output Signals #17, 18 are generated in Controller #16 based on Power Dependent Variable #15).
Cl. 2: wherein the fuel addition is limited if the value of step d) exceeds the value of step e) (At least Abstract; Fig. 2: If the desired (step e) is less than the actual (step d) values, the fuel flow is not increased).
Cl. 3: wherein the combustion unit has a plurality of burners and the method further comprises a step of controlling the pattern of the burners which are ignited, prescribing which burner or burners can be ignited next, and generating an alarm state output if the ignited burners are not in accordance with a range of an acceptable pattern (Para. 6, specifically Lines 5-6).
Cl. 9: wherein the method further comprises the steps of acquiring a value for the flue gas temperature down-stream of the burners (Via Exhaust Gas Sensor #7), acquiring a value for the temperature of the process gas outlet temperature or outlet gas temperatures and generating an alarm state output if said values are not within a preset range (Abstract; Para. 6).
Cl. 10: wherein the pre-set range of the values varies with the capacity of the combustion unit (Para. 6-8: The expected / preset values are dependent upon the specific burner & installation).
Cl. 12: wherein the alarm state output comprises reducing the fired duty, or shutting down one or more of said burners (As discussed above, Controller #16 adjusts the fuel & air flows in response to the actual flow rates compared to the desired / required flow rates).
Cl. 13: wherein said values are acquired and said calculation are executed at periodic time intervals following the time intervals of the flow measures provided to the process control system (At least Para. 20, 21, 28).
Cl. 16: Use of a method comprising using an apparatus according [to] claim 15 for a chemical reactor or a fired heater (As discussed in Claim 1 above: use of Controllers #10 & 16).
Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 & 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Meier ('425) as applied to at least one of claims 3 & 13 above, in view of Casey ('405).
In Re Claim 4, Meier ('425) discloses all aspects of the claimed invention as discussed above with the possible exception of: wherein the operational state of the burners is detected by means of a flame detection device.
Nevertheless, Casey ('405) discloses from the same Burner / Combustion Control System field of endeavor as applicant's invention, the use of a flame sensor (Flame Detector #48) in a combustion apparatus (Gas-Fired Heater #10).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the flame detectors of  Casey ('405) into the system of Meier ('425) for the purpose of “[ensuring] that a flame is established at burners” (Para. 46).
In Re Claims 5 & 6, with respect to “wherein said flame detection device comprises a human operator” & “wherein said flame detection device comprises at least one camera with a view of the plurality of burners”, the type of flame detector used would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that either one of a human operator & a camera solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the method / system of Meier ('425) would function equally well in either configuration.
In Re Claim 7 Meier ('425) discloses all aspects of the claimed invention as discussed above with the possible exception of: wherein the number of burners which shall be in operation is calculated on the basis of the value of the flow of fuel in step b), the number of burners which are in operation is detected by means of the position of shut-off valves on the fuel lines feeding each of the burners, and the number of burners which shall be in operation is compared to the number of burners which are in operation.
Nevertheless, Casey ('405) discloses from the same Burner / Combustion Control System field of endeavor as applicant's invention, the individual control of each burner based on burner operation (At least Para. 25-29: Each burner is independently controlled dependent on signals from Controllers comprising Thermostat #60 & Modulator #30)..
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the multiple burner control of Casey ('405) into the system & method of Meier ('425) for the purpose of providing better control & efficiency system (Para. 8, 12
In Re Claim 14, Meier ('425) discloses all aspects of the claimed invention as discussed above with the possible exception of: wherein the length of said periodic time intervals are dependent of whether the combustion unit is in a start-up phase, a steady operation phase or a shut-down phase.
Nevertheless, Casey ('405) discloses from the same Burner / Combustion Control System field of endeavor as applicant's invention, adjusting the time interval of the process dependent upon the phase of the burner apparatus (At least Abstract, Fig. 8-11, At least Para. 59-68).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the variable timing of Casey ('405) into the system of Meier ('425) for the purpose of Providing appropriate & efficient burner control (Para. 8, 12).

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Meier ('425) as applied to claim 1 above, in view of Sigafus ('730).
In Re Claim 8, Meier ('425) discloses all aspects of the claimed invention as discussed above with the possible exception of: wherein the method further comprises the step of limiting the pressure of the fuel in accordance with the number of burners which are in operation.
Nevertheless, Sigafus ('730) discloses from the same Burner / Combustion Control System field of endeavor as applicant's invention, limiting / controlling the gas pressure based on burner output (Abstract).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the limiting of the pressure as recited by Sigafus ('730) into the system / method of Meier ('425) for the purpose of providing the correct &/or required amount fuel to the burner system (Abstract).

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Meier ('425) as applied to claim 1 above, in view of Joyce ('663).
In Re Claim 11, with respect to “wherein the alarm state output comprises visual and/or acoustic alarms”, the type of alarm would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention, as referenced by Joyce ('663), since the applicant has not disclosed that a visual &/or audible alarm solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the system of Meier ('425) would function equally well in either configuration.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762